DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: this office action replaces the Notice of Allowance submitted on 02/22/2022 in its entirety to correct inconsistencies in the claims as amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below and replaces the Examiner’s amendment of 02/22/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on the last line, after “positions”  insert “and the stimulus is heat and the stimulus generator includes a microheater configured to generate heat to act on the actuator”.
Claim 4, on line 2, delete “stimulus is heat and wherein the stimulus generator includes a “ also on line 2, insert “is” after microheater.
On line 3, delete “and generating heat to act on the actuator”

stimulus is heat and wherein the stimulus generator includes a “ also on line 2, insert “is” after microheater.
On lines 3-4 delete “,the microheater generating heat to act on the actuator”

Claim 10, on line 12, after “positions”  insert “;and the stimulus is heat and the stimulus generator includes a plurality of microheaters, each microheater generating heat to act on at least one of the plurality of actuators”

Claim 13, on line 2, delete “stimulus is heat and wherein the stimulus generator includes a”
Also, on line 2, after microheaters insert “are”
On line 3, delete “,each of the plurality of microheaters”
Delete line 4 except for the period.

Authorization for this examiner’s amendment was given in an authorized email with applicant’s representative Peter C. Stomma on 03/10/2022; a copy of the email is attached which shows how the claims should read after amendment.
---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance.

and the stimulus is heat and the
stimulus generator includes a microheater configured to generate heat to act on the actuator’ including the remaining limitations.
” including the remaining limitations.
	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “the stimulus is heat and the stimulus generator includes a plurality of microheaters, each microheater generating heat to act on at least one of the plurality of actuators ” including the remaining limitations.
	
	Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and specifically comprising the limitation of “a method of fabricating a tunable photonic
device, comprising the steps of: interconnecting a dissolvable layer to the
actuator: interconnecting the actuator to a transfer layer: dissolving the
dissolvable layer; and interconnecting the actuator to a support on a substrate
” including the remaining limitations.
Claims 2-9, 11-17 and 19-23 are allowable, at least, because of their
dependencies.

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879